ORDER
PER CURIAM.
Plaintiff filed suit in equity seeking to quiet title and partition real estate. Defendant answered and subsequently filed her amended counterclaim seeking to quiet title in her name, claiming that she had executed the challenged quit claim deed under duress and undue influence; in the alternative, she requested partition without sale. The court awarded the real estate to defendant and ordered her to pay plaintiff the sum of $1,000. Plaintiff appeals. We affirm. No error of law appears, and an extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).